Citation Nr: 1807654	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.   14-15 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure. 

4.  Entitlement to service for coronary artery disease (CAD) (claimed as ischemic heart disease), to include as due to herbicide exposure.    


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to August 1970.  These matters are before the Board of Veterans' Appeals (Board) from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that in the October 2015 remand, the Board found only the issues of entitlement to service connection for prostate cancer, to include as due to herbicide exposure and entitlement to service for CAD (claimed as ischemic heart disease), to include as due to herbicide exposure were up for review by the Board.  However, the Board finds that all issues in the June 2013 rating decision are for the Board's review.  In June 2013 rating decision, the RO denied the claims for entitlement to service connection for tinnitus, bilateral hearing loss, prostate cancer, and CAD.  In August 2013, the Veteran submitted a notice of disagreement (NOD) for the entitlement to service connection for prostate cancer and CAD.  In September 2013, the Veteran's attorney submitted another NOD for all the issues denied in the June 2013 rating decision.  A statement of the case (SOC) was issued for the prostate cancer and CAD claims in April 2014 and a May 2014 SOC addressed the hearing loss and an tinnitus claims.  In May 2014 the Veteran submitted a timely VA Form 9 regarding the prostate cancer and CAD and in May 2015, the Veteran and his attorney submitted a timely VA Form 9 regarding the May 2014 SOC as to hearing loss and tinnitus.  Therefore, the Board finds that all four issues are in appellate status.    

In August 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Veteran was previously represented by an attorney.  In an August 2016 letter, the Veteran indicated that he revoked the representation by the attorney.  No power of attorney has been submitted since the Veteran revoked the attorney representation and he is not unrepresented in this matter. 

The issues of entitlement to service connection for service connection for prostate cancer, to include as due to herbicide exposure and entitlement to service for CAD (claimed as ischemic heart disease), to include as due to herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's current tinnitus is related to service.

2.  Bilateral hearing loss manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  A bilateral hearing loss disability was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C. §§ 1101, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326 (2017).
Duty to Notify

As to the claims for bilateral hearing loss disability and tinnitus, VA's duty to notify was satisfied by a June and September 2012 letters.  See 38 U.S.C. §§ 5102 , 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also, Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, personnel records, and post-service treatment records have been associated with the record. 

Additionally, during the appeal period the Veteran was afforded a VA audiological examination in October 2012.  The examiner conducted an examination and provided sufficient information regarding the Veteran's bilateral hearing loss and tinnitus disability such that the Board can render an informed determination.  The Board finds that the October 2012 examination is adequate for service connection purposes.

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a)(2017).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d)(2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. §3.303 (b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309 (a). (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Hearing loss and tinnitus is considered chronic diseases for the purpose of applying 38 C.F.R. § 3.309 (a). Therefore, 38 C.F.R. Â§ 3.303 (b) applies to the Veteran's claim for service connection for tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), Fountain v. McDonald, 27 Vet. App. 258 (2015).  Service connection may be established under 38 C.F.R. § 3.303(b) (2017) if a chronic disease or injury is shown in service and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to inter-current causes.  38 C.F.R. § 3.303(b) (2017).  For a showing of a chronic disorder in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  If a condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to presume service connection.  Id. 

The determination of whether a Veteran has a hearing loss disability is governed by 38 C.F.R. § 3.385 (2017).  For VA purposes, impaired hearing will be considered disabling when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85 (2017).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.

III.  Service Connection Analysis for Tinnitus

Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran has referenced having tinnitus in various statements on record.  Therefore, the Board finds that the Veteran has a current diagnosis of tinnitus.

The Board notes that the Veteran's reports of noise exposure are credible and consistent with the circumstances of his service, and the acoustic trauma is deemed to have occurred.  As such, VA accepts that the Veteran was exposed to acoustic trauma in service.

The review of the service treatment records (STRs) did not contain complaints of tinnitus.  

An October 2012 VA treatment note documented that the Veteran complained of tinnitus.  The Veteran reported that he had this condition over 30 years.  He indicated that his condition was getting worse.  The examiner noted that he worked in a loud noise area while in service.  Furthermore, the Veteran testified in the August 2016 hearing, that he had ringing in his ear since his active service. 

The Board acknowledges that the October 2012 VA examination report the examiner provided a negative opinion.  The examiner opined that the Veteran's tinnitus was less likely than not related to his military service.  She noted that the Veteran's hearing remained unchanged from the time he entered service in 1966 and when he left the service in 1969.  The examiner noted that the Veteran reported intermittent recurrent tinnitus in both ears for many years.  The Veteran reported that he had tinnitus for as long as he could remember.  He reported while in the military he was a ground air traffic controller.  He indicated that he was either stationed at a radio shack or working on standby in the open air.  The Veteran indicated that ear protection was not used.  The Board finds, resolving reasonable doubt in the Veteran's favor; that the Veteran's reports of tinnitus in service and since service to be credible.  Thus, the Board finds that the Veteran has provided competent and credible lay evidence identifying the continuity of tinnitus symptoms since service.

As outlined above the Board found that the Veteran has competently and credibly reported a continuity of symptomatology since service in regard to tinnitus.  Applying the presumption regarding chronic diseases discussed above, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

The Board acknowledges the October 2012 VA examiner rendered a negative opinion as to whether the Veteran's tinnitus was related to service.  Based on the Veteran's reports and the Veteran's testimony relate to amount of noise exposure.  In any event, under the provisions of 38 C.F.R. § 3.303(b) (2017), a medical nexus opinion is not required.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (stating that "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service").

III.  Service connection for Bilateral Hearing Loss 

The Veteran contends he is entitled to service connection for bilateral hearing loss.  For the reasons stated below, the Board finds that service connection for bilateral hearing loss is not warranted on a direct or presumptive basis. 

Beginning with direct service connection, the Veteran has a current diagnosis of bilateral hearing loss for VA purposes, reflected by an October 2012 VA examination report.  38 C.F.R. § 3.385.  Therefore, a current disability has been shown.  Second, the Veteran has contended that his hearing loss was caused by exposure to noise related to his duties as a ground air traffic controller, and therefore in-service noise exposure is conceded.  Based on this evidence, an in-service event, injury or disease has been shown and the second element of service connection met.  

Turning to the third element, the preponderance of the evidence is against a finding of a causal nexus between the Veteran's hearing loss and his active duty service.  The Veteran testified that he was exposed to high frequency noise and engine noise while in service.  While the Veteran is competent to testify to the presence of persistent symptoms since service, he is not competent to opine as to the presence of a medical nexus between his service and his current disability, as to do so requires medical expertise.  Jandreau, 492 F.3d 1372.

The Veteran was afforded a VA examination in October 2012.  The examiner diagnosed the Veteran with borderline mild high frequency loss in his right ear and mild to moderate hearing loss in his left ear.  The examiner opined that the Veteran's hearing loss was at least as likely as not (50 percent probability or greater) not related of an event in his military service.  The examiner noted that his hearing remained unchanged from the time he entered the military in 1966 to when he left the military in 1969.  She commented that the Veteran had basically normal hearing in his right ear except for borderline mild high frequency loss.

Based on the competent and credible lay and medical evidence of record, the Board finds the preponderance of the evidence is against a finding of a causal nexus between the Veteran's bilateral hearing loss and active duty service.  While the Veteran has reported as to his belief generally that there is a connection between his service and his current hearing loss, his statements are outweighed by the 2012 VA medical opinion of record, which indicates that hearing loss was not apparent until well after service, and that record does not support a link between the current bilateral hearing loss and the noise exposure in service.  The Board is not categorically dismissing the Veteran's lay statements.  Rather, the Board finds the Veteran's lay statements are outweighed by the competent and probative opinion of the VA examiner who has medical experience and training and who relied on sound medical principles in the opinion and reasoning.  The VA examiner also based the opinion upon the review of the claims file.  As the third element is not met, service connection for bilateral hearing loss on a direct basis is not warranted in this case.  38 C.F.R. § 3.303.

Concerning service connection based on the presumption in favor of chronic diseases or continuity of symptomatology, the Veteran has been diagnosed with bilateral hearing loss, which is considered an organic disease of the nervous system and is therefore a chronic disease for VA purposes.  38 C.F.R. § 3.309 (a).  As such, these theories of entitlement are potentially applicable.

Service treatment records (STRs) revealed that the Veteran's induction and separation examination were normal.  The May 1966 pre-induction examination report indicated that the Veteran marked "no" for any ear, nose, or throat trouble.  The examiner in the clinical evaluation indicated that the Veteran's ears were normal.  The Veteran's audiogram was within normal limits.  Furthermore, in the VA December 1969, separation examination report the Veteran marked "no" for ear, nose, and throat trouble.  The examiner in the clinical evaluation indicated that the Veteran's ears were normal.  The Veteran's audiogram was within normal limits.  The Veteran testified that he was not able to remember if he had any problems with his hearing while in service.  However, he could remember that he had ringing in his ears.  He stated that ringing in his ears was the biggest problem but as far as the actual level of hearing, he could not remember.  The Veteran felt that his hearing was good for his age. 

The preponderance of the evidence is against a finding of sufficient manifestations in service to identify the disease entity or manifestation to a compensable degree within one year of separation from service.  STRs for the period of active service are silent for any complaints of hearing difficulty in-service.  Post-service treatment records are silent for any medical evidence that the Veteran had compensable hearing loss for VA purposes until 2012.  Thus, the first objective evidence of compensable hearing loss is many years after the Veteran's separation from service.

As noted above, the Veteran has otherwise set forth his belief that his current hearing loss is related to service, these statements are outweighed by the medical opinion.  The Veteran as a lay person is not competent to provide an etiology opinion regarding hearing loss.  

Based on this evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss either manifested in service to a degree sufficient to identify the disability or to a compensable degree within the first post-service year.  As such, service connection based on the presumption in favor of chronic diseases or on continuity of symptomatology is not warranted.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for a bilateral hearing loss disability is denied.


REMAND

The Veteran asserts that he was exposed to herbicides while he was stationed in Thailand.  The Veteran testified that he served at the Royal Thai Air Force Base.  He stated that he worked on the flight line and his bunker area was regularly sprayed to keep the foliage down.  The Veteran testified that his radar station was between the runways.  The Veteran reported that he would travel close to the perimeter to get to work every day in an open-air jitney.  Thus, he contends that the exposure to herbicides including Agent Orange resulted in his CAD and prostate cancer, which is a presumptive disorder for herbicide exposure.  38 C.F.R. § 3.309 (d).  On remand, the RO should attempt to verify the Veteran's potential exposure to herbicides.  The information obtained in the May 2013 VA Memorandum did not find any potential exposure to herbicides.  However, since then the Veteran has provided lay statements indicating that he was on the flight line and on the perimeter of the base while stationed in Thailand.  

The Veteran's military personal records indicate that he was stationed at the Royal Air Force (RTAFB) in Thailand.  VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure. See 38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  This presumption extends to troops stationed in Thailand during the Vietnam era.  See VA Adjudication Manual M21-1, IV.ii.1.H.5.b.  If a Veteran was exposed to an herbicide agent during active service, certain enumerated diseases, shall be presumptively service-connected even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  See 38 C.F.R. 
§ 3.309 (e). 

In Thailand, the presumption applies to troops that were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang during the Vietnam Era.  See VA Adjudication Manual M21-1, IV.ii.1.H.5.b.  VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  VA has determined that there was use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.  

Since the RO provided a VA Memorandum in May 2013 providing insufficient evidence to verify exposure to herbicides, the Veteran has provided lay statements.  To date, the RO has not requested further information pertaining to the Veteran's exposure to herbicides in such location.  Thus, this case must be remanded for that development to be completed in order to determine whether the Veteran was exposed to Agent Orange in Thailand.  On remand, further information should be solicited to determine the nature of the Veteran's claimed herbicide exposure in Thailand.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide detailed information concerning his allegations of herbicide exposure in Thailand, including the description of his duties, and nature of herbicide exposure.  (The Veteran testified that he was on the flight line and traveled around the perimeter to perform his duties while stationed RTAFB in Thailand.  See August 2016 Board Hearing Transcript). 

2.  Comply with the evidentiary development noted in VA Adjudication Manual M21-1, IV.ii.1.H.5.b.  Specifically, verify whether the Veteran was exposed to herbicides while serving on land in Thailand during active military service.  Contact the appropriate entity, to include the JSRRC, NPRC, and/or DOD in order to make this determination.

3.  The RO must perform all follow-up indicated, document negative responses and refer to the service department for assistance where necessary.  Notify the Veteran of the results of the records requests.  If, after all procedurally appropriate actions to locate and secure the said records have been made and it is reasonably certain that such records do not exist or that further efforts to obtain them would be futile, the RO must make a formal finding to that effect.  When records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159 (e) (2017).  The Veteran and his representative must then be given an opportunity to respond.

4.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


